Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action.  

Applicant’s election without traverse of Group I (claims 15-27) and further election of Species C (figs. 5a,c)  in response/amendment is acknowledged.  The applicant states that figs. 3 and 4 reads on the elected species.  The examiner agrees with figs. 3, but not with regard to fig. 4 which is a different invention than that of figs. 5a-b with different technical features.  Nonetheless, at the time of allowance, the examiner may incorporate all withdrawn claims that depend on claim 1. The requirement is still deemed proper and is therefore made FINAL.  

          Information Disclosure Statement 
The prior art documents submitted by Applicant(s) in the information Disclosure Statement(s) have all been considered and made of record (note the attached copy of form(s) PTO-1449). 
Allowable Subject Matter
Claims 17 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 17 and 25 are allowable because the prior art of record, taken alone or in combination, fails to disclose or render obvious its respective limitations in combination with the rest of the limitations of the base claim.  

 

Claim Rejections - 35 USC § 103
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 15-16, 18, 21-22, 24, and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over “Doany” et. al. US 20130209026 A1. 
Regarding claim 1,  Doany teaches a photonic chip (see figs. 1-11)  comprising a light guiding layer 104/102  supported by a substrate 110 or 112 (see at least figs. 1 and 3), the light guiding layer 104/102  including a light guiding structure optically coupled with a surface coupling array 102 (see at least figs. 1 and 3), 


    PNG
    media_image1.png
    434
    585
    media_image1.png
    Greyscale

the photonic chip having a front face (above shown top surface) on the side of the surface coupling array 130, a rear face (bottom) on the side of the substrate 110 or 112 and including a collimation structure 132/160 (see pa. 0046 and/0r 0054) integrated at the level of the rear face (see at least fig. 1, 3), wherein the surface coupling array is configured to receive/transfer light from/to the light guiding structure and form/receive a light towards/from the collimation structure 132/160 integrated at the level of the rear face (see at least fig. 1, or 3) , and wherein the collimation structure 160/132 is a reflective structure capable of reflecting said incident light beam towards the front face (see fig. 3 or 1, see at least parag. 0054) .  
	However, Doany does not explicitly teach wherein the above collimation structure 132 that is  integrated at the level of the rear face to increase a mode size of a light beam incident on said structure from the surface coupling array 130.  Nonetheless, as in fig, 3, for example light incident from optical fiber 3 which could carry a one or more mode (pa. 0041) and that is being reflected toward the surface array fig. 3 is obviously being expanded toward the surface array 13o, and in case of fig. 1, it would have been obvious to an ordinary artisan skilled in the art when the invention was made to let the beam propagate toward infinity which the mode would be expanded and thus system of optical coupling would enable flexibility in mode matching of optical transmitting and receiving units  (pa,. 0057-0058).  

The statements advanced in rejection of claim 1, above, as to the applicability and disclosure of  the combined references and the motivation are incorporated herein in rejection of the following claims as follows:
16. (Previously presented) The photonic chip according to claim 15, wherein the substrate is made of a first dielectric material (at least abstract and/or summary, where top or bottom layer could a “substrate”; also it is extremely conventional).  
18. (Previously presented) The photonic chip according to claim 15, wherein the substrate is made of silicon (p. 0042).  
 
21. (Previously presented) The photonic chip according to claim 15, wherein the surface coupling array has etching teeth oriented towards the rear face of the photonic chip (see at least fig. 1).  
With regard to claim 22, Doany does not explicitly teach wherein the surface coupling array is configured to receive/transfer light from/to the light guiding structure and form/receive a light beam of mode size less than 6µm towards/from the reflective collimation structure.  However, Doanny states that the structure could be modified for mode matching as to propagate desired mode to or from one of mode carrying optical fiber as stated above thus an obvious feature in a level of ordinary skill in the art when the invention was made to propagate a desire mode to a receiver.  
 
24. (Previously presented) The photonic chip according to claim 15, wherein the light guiding structure comprises an active photonic component and wherein electrical interconnections connected to the active photonic component are formed in the substrate and open onto the rear face (shown in at least fig. 1 or 3).   
26. (Previously presented) An electro-optical device, comprising a photonic chip according to claim 24 and an electronic chip mounted on the rear face of the photonic chip and connected to the electrical interconnections (see at least fig. 2 and 10, and at least pa. 0003,0028, 0043).  
27. (Previously presented) An electro-optical device, comprising a photonic chip according to claim 25 optically coupled with a photonic chip photonic chip comprising a light guiding layer supported by a substrate, the light guiding layer including a light guiding structure optically coupled with a surface coupling array, the photonic chip having a front face on the side of the surface coupling array, a rear face on the side of the substrate and including a collimation structure integrated at the level of the rear face to increase a mode size of a light beam incident on said structure from the surface coupling array, wherein the surface coupling array is configured to receive/transfer light from/to the light guiding structure and form/receive a light towards/from the collimation structure integrated at the level of the rear face, and wherein the collimation structure is a reflective structure capable of reflecting said incident light beam towards the front face (shown in at least fig. 1-3 and 10).  

Citation of Relevant Prior Art
Prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  In accordance with MPEP 707.05 the following references are pertinent in rejection of this application since they provide substantially the same information disclosure as this patent does.  These references are:
US 20170207600 A1
US 20160266322 A1
US 20130209026 A1
US 20100322631 A1
US 20040008916 A1
US 20180231732 A1
US 20150037044 A1
US 20020126942 A1

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Error! Unknown document property name. whose telephone number is Error! Unknown document property name..  The examiner can normally be reached on 9-19.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAVEH C KIANNI/               Primary Examiner, Art Unit 2883